     Case 18-11598-abl     Doc 286    Entered 02/20/19 12:34:38   Page 1 of 19


 1   CANDACE C. CARLYON (Nev. State Bar No. 002666)
     CLARK HILL PLLC
 2   3800 Howard Hughes Parkway, Suite 500
     Las Vegas, NV 89169
 3   Telephone: 702-862-8300
     Facsimile: 702-862-8400
 4   Email: CCARLYON@CLARKHILL.COM
 5   JOHN-PATRICK M. FRITZ (Admitted Pro Hac Vice)
 6   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 7   Los Angeles, California 90067
     Telephone: (310) 229-1234
 8   Facsimile: (310) 229-1244
     Email: JPF@LNBYB.COM
 9

10   Counsel for Chapter 11 Debtors and
     Debtors in Possession
11
     DAWN M. CICA, ESQ.
12   Nevada Bar 4565
     MUSHKIN • CICA • COPPEDGE
13   4495 S. Pecos Rd.
     Las Vegas, Nevada 89121
14   Telephone: (702) 386-3999
     Fax: (702) 869-2669
15   Email: dcica@mccnvlaw.com

16   Counsel for One Hit Wonder Holdings, LLC

17                         UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEVADA
18
     In re                                  )       Lead Case No. 18-11598-abl
19                                          )
     STEAM DISTRIBUTION, LLC,               )       Chapter 11
20
                                            )
21                                          )       Jointly Administered With:
                                            )
22      Affects STEAM DISTRIBUTION, LLC,    )        18-11599-abl HAVZ, LLC dba STEAM
        Only                                )                     WHOLESALE
23                                                   18-11600-abl ONE HIT WONDER,
                                            )                     INC.
        Affects HAVZ, LLC                   )
24
        dba STEAM WHOLESALE Only            )       Plan Confirmation Hearing:
25                                          )       HEARING DATE: February 27, 2019
        Affects ONE HIT WONDER, INC. Only   )       HEARING TIME: 1:30 p.m.
26                                          )       LOCATION: 300 Las Vegas Blvd. South
        Affects All Debtors                 )                     Las Vegas, NV 89101
27                                          )                     Courtroom 1, Third Floor
     ______________________________________ )
28



                                                1
     Case 18-11598-abl      Doc 286     Entered 02/20/19 12:34:38       Page 2 of 19


 1     NOTICE OF (PROPOSED) FINDINGS OF FACT AND CONCLUSIONS OF LAW IN
         SUPPORT OF ORDER CONFIRMING DEBTORS’ AND ONE HIT WONDER
 2    HOLDINGS, LLC’S FIRST AMENDED JOINT PLAN OF REORGANIZATION WITH
 3    SUBSTANTIVE CONSOLIDATION FOR PLAN PURPOSES (DATED DECEMBER 17,
                                     2018)
 4

 5            PLEASE TAKE NOTICE that Steam Distribution, LLC, Havz, LLC, and One Hit

 6   Wonder, Inc. (collectively, the “Debtors”), debtors and debtors in possession in the above-

 7   captioned, jointly administered chapter 11 bankruptcy cases, and their affiliate, One Hit Wonder

 8   Holdings, LLC (“OHW Holdings” and with the Debtors, collectively, the “Plan Proponents”)

 9   hereby submits the attached [Proposed] Findings Of Fact And Conclusions Of Law In Support

10   Of Order Confirming Debtors’ And One Hit Wonder Holdings, LLC’s First Amended Joint Plan

11   Of Reorganization With Substantive Consolidation For Plan Purposes (Dated December 17,

12   2018).

13   Dated: February 20, 2019
                                                 LEVENE, NEALE, BENDER,
14                                               YOO & BRILL L.L.P.

15
                                                       /s/ John-Patrick M. Fritz
16                                               John-Patrick M. Fritz, Esq.
                                                 10250 Constellation Boulevard, Suite 1700
17                                               Los Angeles, California 90067
                                                 Telephone: (310) 229-1234
18                                               Facsimile: (310) 229-1244
                                                 JPF@LNBYB.COM
19                                               Counsel for Debtors and Debtors in Possession
20                                               -and-
21                                               CLARK HILL PLLC
                                                 Candace C. Carlyon (Nev. Bar No. 002666)
22                                               3800 Howard Hughes Parkway, Suite 500
23                                               Las Vegas, NV 89169
                                                 Telephone: 702-862-8300
24                                               Facsimile: 702-862-8400
                                                 CCARLYON@CLARKHILL.COM
25
                                                 Counsel for Debtors and Debtors in Possession
26
                                                 -and-
27
                                                 MUSHKIN•CICA•COPPEDGE
28                                               Dawn M. Cica (Nev. Bar No. 004565)



                                                    2
     Case 18-11598-abl   Doc 286   Entered 02/20/19 12:34:38     Page 3 of 19


 1                                        4495 S. Pecos Rd.
                                          Las Vegas, Nevada 89121
 2                                        Telephone: (702) 386-3999
                                          Fax: (702) 869-2669
 3                                        Email: dcica@mccnvlaw.com
 4                                        Counsel for One Hit Wonder Holdings, LLC
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                             3
     Case 18-11598-abl   Doc 286    Entered 02/20/19 12:34:38   Page 4 of 19


 1

 2

 3

 4

 5

 6   CANDACE C. CARLYON (Nev. State Bar No. 002666)
 7   CLARK HILL PLLC
     3800 Howard Hughes Parkway, Suite 500
 8   Las Vegas, NV 89169
     Telephone: 702-862-8300
 9   Facsimile: 702-862-8400
     Email: CCARLYON@CLARKHILL.COM
10
     JOHN-PATRICK M. FRITZ (Admitted Pro Hac Vice)
11   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
12   Los Angeles, California 90067
     Telephone: (310) 229-1234
13
     Facsimile: (310) 229-1244
14   Email: JPF@LNBYB.COM
     Counsel for Chapter 11 Debtors and
15   Debtors in Possession

16   DAWN M. CICA, ESQ. (Nevada Bar 4565)
     MUSHKIN • CICA • COPPEDGE
17   4495 S. Pecos Rd.
     Las Vegas, Nevada 89121
18   Telephone: (702) 386-3999
     Fax: (702) 869-2669
19   Email: dcica@mccnvlaw.com
     Counsel for One Hit Wonder Holdings, LLC
20                           UNITED STATES BANKRUPTCY COURT
21                                   DISTRICT OF NEVADA
     In re                                     ) Lead Case No. 18-11598-abl
22                                             ) Chapter 11
     STEAM DISTRIBUTION, LLC,                  ) Jointly Administered With:
23                                             ) 18-11599-abl Havz, LLC dba Steam
                                               )                 Wholesale
24       Affects STEAM DISTRIBUTION, LLC,      )  18-11600-abl   One Hit Wonder, Inc.
25
         Only                                  ) Plan Confirmation Hearing:
         Affects HAVZ, LLC                     ) HEARING DATE: February 27, 2019
26       dba STEAM WHOLESALE Only              ) HEARING TIME: 1:30 p.m.
         Affects ONE HIT WONDER, INC. Only     ) LOCATION: 300 Las Vegas Blvd. South
27       Affects All Debtors                   )               Las Vegas, NV 89101
     ______________________________________ )                  Courtroom 1, Third Floor
28



                                              1
     Case 18-11598-abl       Doc 286      Entered 02/20/19 12:34:38       Page 5 of 19


 1         FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER
          CONFIRMING DEBTORS’ AND ONE HIT WONDER HOLDINGS, LLC’S FIRST
 2           AMENDED JOINT PLAN OF REORGANIZATION WITH SUBSTANTIVE
 3           CONSOLIDATION FOR PLAN PURPOSES (DATED DECEMBER 17, 2018)

 4
            At the above-captioned date, time, and location, the Honorable August B. Landis, United
 5
     States Bankruptcy Judge for the District of Nevada (the “Court”), held a hearing (the “Hearing”) to
 6
     consider confirmation of the Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint
 7
     Plan of Reorganization with Substantive Consolidation for Plan Purposes (Dated December 17,
 8
     2018) (the “Plan”) [ECF 261]1 filed by Steam Distribution, LLC, Havz, LLC, and One Hit
 9
     Wonder, Inc. (collectively, the “Debtors”), debtors and debtors in possession in the above-
10
     captioned, jointly administered chapter 11 bankruptcy cases, and One Hit Wonder Holdings, LLC
11
     (“OHW Holdings” and with the Debtors, collectively, the “Plan Proponents”). Appearances were
12
     made as set forth on the record of the Court at the Hearing.
13
            In support of the filed Plan, the Plan Proponents submitted the Plan, the Disclosure
14
     Statement Describing Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint Plan of
15
     Reorganization with Substantive Consolidation for Plan Purposes (Dated December 17, 2018) (the
16
     “Disclosure Statement”) [ECF 262],2 the Plan Proponents’ Brief in Support of Confirmation of
17
     Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint Plan of Reorganization with
18
     Substantive Consolidation for Plan Purposes (Dated December 17, 2018) (the “Confirmation
19
     Brief”) [ECF 264],3 the declaration of Robert Hackett (the “Hackett Declaration”) [ECF 265],4 the
20
     Plan Proponents’ Notice of Executory Contracts and Unexpired Leases to Be Assumed or
21
     Previously Assumed (the “365 Notice”) [ECF 304],5 the Plan Proponents’ Supplemental Brief in
22
     Support of Confirmation of Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint
23
     Plan of Reorganization with Substantive Consolidation for Plan Purposes (Dated December 17,
24

25
      1
         The corresponding document in the chapter 11 case of One Hit Wonder Holdings, LLC
26   (“OHW Holdings”), case number 18-11290 (the “OHW Holdings Case”) is ECF 71.
       2
27       The corresponding document in the OHW Holdings Case is ECF 72.
       3
         The corresponding document in the OHW Holdings Case is ECF 74.
28     4
         The corresponding document in the OHW Holdings Case is ECF 75.
       5
         There is no corresponding document in the OHW Holdings Case.

                                                       2
     Case 18-11598-abl        Doc 286        Entered 02/20/19 12:34:38     Page 6 of 19


 1   2018) (the “Supplemental Brief”) [ECF ___],6 the declaration of John-Patrick M. Fritz, Esq. (the
 2   “Fritz Declaration”) [ECF ___],7 and the Plan Ballot Summary (the “Ballot Summary”) attached as

 3   Exhibit “1” to the Fritz Declaration.

 4          The Court considered the following documents and evidence in conjunction with making

 5   the findings of fact and conclusions of law set forth below with respect to confirmation of the Plan

 6   and the statements of counsel made orally on the record at the Hearing: (i) the Plan and the Plan

 7   filed in the OHW Holdings Case, (ii) the Disclosure Statement and the Disclosure Statement filed

 8   in the OHW Holdings Case, (iii) the Confirmation Brief and the Confirmation Brief filed in the

 9   OHW Holdings Case, (iv) the Hackett Declaration and the Hackett Declaration filed in the OHW

10   Holdings Case, (v) the Supplemental Brief and the Supplemental Brief filed in the OHW Holdings

11   Case,(vi) the Fritz Declaration and Fritz Declaration filed in the OHW Holdings Case, with the

12   Ballot Summary attached as an exhibit thereto, (vii) the 365 Notice, (viii) the Notice of: (I)

13   Confirmation Hearing on Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint

14   Plan of Reorganization with Substantive Consolidation for Plan Purposes (Dated December 17,

15   2018); (II) Deadline for Voting; and (III) Deadlines for Filing Briefs (the “Notice”) [ECF 263]8

16   and the Notice filed in the OHW Holdings Case; (ix) the record in the Plan Proponents’ cases; and
17   (x) the dockets in the Plan Proponents’ cases. Upon consideration of the foregoing, the Court has
18   made the Court’s Findings of Facts and Conclusions of Law in Support of the Court’s Order
19   Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint Plan of Reorganization with
20   Substantive Consolidation for Plan Purposes (Dated December 17, 2018) (the “Findings and

21   Conclusions”) signed concurrently herewith.

22          Upon consideration of the foregoing, and good cause appearing, the Court hereby makes,

23   pursuant to Rule 52 of the Federal Rules of Civil Procedure (the “FRCP”) as made applicable by

24   Rule 9014 of the Federal Rules of Bankruptcy Procedure (the “FRBP” or “Bankruptcy Rules”),

25   the following Findings of Fact and Conclusions of Law with respect to confirmation of the Plan:

26

27
      6
        The corresponding document in the OHW Holdings Case is ECF __.
28    7
        The corresponding document in the OHW Holdings Case is ECF __.
      8
        The corresponding document in the OHW Holdings Case is ECF 73.

                                                       3
     Case 18-11598-abl       Doc 286     Entered 02/20/19 12:34:38         Page 7 of 19


 1          A.      Jurisdiction; Venue; Core Proceeding. This Court has jurisdiction over the Plan
 2   Proponents’ Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper pursuant

 3   to 28 U.S.C. §§ 1408 and 1409. Confirmation of the Plan is a core proceeding pursuant to

 4   28 U.S.C. § 157(b)(2)(L), over which this Court has exclusive jurisdiction.

 5          B.      Judicial Notice.    This Court takes judicial notice of the docket of the Plan

 6   Proponents’ Chapter 11 Cases maintained by the Clerk of the Court including, without

 7   limitation, all pleadings and other documents filed with, all orders entered by, and all evidence

 8   and argument made, proffered or adduced at the hearings held before this Court during the

 9   pendency of the Chapter 11 Cases.

10          C.      Transmittal and Mailing of Solicitation Materials and Notices. Service of the

11   Plan, Disclosure Statement, Notice and other solicitation materials was appropriate and
12   sufficient. Appropriate and sufficient notice of the Hearing and the other deadlines and matters
13   was given in compliance with 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and the
14   Bankruptcy Rules, and no other or further notice is or shall be required.
15          D.      Adequacy of Solicitation Procedures.       All procedures used to distribute the
16   solicitation materials to the appropriate creditors entitled to vote on the Plan and to tabulate the
17   ballots returned by creditors were fair and were conducted in accordance with the applicable
18   provisions of the Bankruptcy Code, the Bankruptcy Rules and the order entered by this Court
19   approving the Disclosure Statement as containing adequate information under Section 1125(b) of
20   the Bankruptcy Code and setting forth the solicitation procedures to be followed by the Plan

21   Proponents as set forth in the Court’s Order: (1) Approving Disclosure Statement Describing

22   Debtors’ and One Hit Wonder Holdings, LLC’s First Amended Joint Plan of Reorganization

23   With Substantive Consolidation for Plan Purposes (Dated December 17, 2018); (2) Setting

24   Hearing to Consider Confirmation of Debtors’ and One Hit Wonder Holdings, LLC’s First

25   Amended Joint Plan of Reorganization with Substantive Consolidation for Plan Purposes (Dated

26   December 17, 2018); and (3) Setting Deadlines for Voting and for Filing Briefs (the “Disclosure

27   Statement Order”) [ECF 258]. Votes for acceptance or rejection of the Plan were solicited and

28   cast in good faith, and only after transmittal of a disclosure statement containing adequate



                                                      4
     Case 18-11598-abl        Doc 286     Entered 02/20/19 12:34:38         Page 8 of 19


 1   information, and otherwise in compliance with 11 U.S.C. §§ 1125 and 1126 and Bankruptcy
 2   Rules 3017 and 3018.
 3          E.      Good Faith Solicitation - 11 U.S.C. § 1125(e). The Plan Proponents and their
 4   advisors, attorneys, professionals, officers, directors, members, and affiliates of the foregoing

 5   (but solely in their respective capacities as such), have acted in good faith within the meaning of

 6   Sections 1125(e) and 1129(a)(3) of the Bankruptcy Code, and in compliance with all other

 7   applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the Disclosure

 8   Statement Order, in connection with all of their respective activities relating to the solicitation of

 9   acceptances of the Plan and their participation in the activities described in Section 1125 of the

10   Bankruptcy Code, and are entitled to the protections afforded by Section 1125(e) of the

11   Bankruptcy Code and, to the extent applicable, the exculpation and injunction provisions set

12   forth in Sections II.B.10 and II.B.11 of the Plan.

13          F.      Impaired Classes that Have Voted to Accept or Reject the Plan. Classes 2, 3, and

14   4 are each impaired under and entitled to vote on the Plan. As set forth in the Ballot Summary,
15   Classes 2, 3, and 4 each voted unanimously to accept the Plan.
16          G.      Classes Deemed to Accept Plan. With respect to classes of claims against the
17   Plan Proponents, Class 1 is unimpaired under the Plan. Pursuant to Section 1126(f) of the
18   Bankruptcy Code, holder of the Class 1 claim is conclusively presumed to have accepted the
19   Plan. With respect to classes of interests in the Plan Proponents, Class 5 is unimpaired under the
20   Plan. Pursuant to Section 1126(f) of the Bankruptcy Code, holders of the Class 5 interests are

21   conclusively presumed to have accepted the Plan.

22          H.      Compromises and Settlements Embodied in Plan.                The Plan represents a

23   compromise and settlement agreed to between the Debtors and AOP Ventures, Inc., and other

24   parties in interest, as to a number of issues in dispute. In the absence of the compromises and

25   settlements reached by the parties and embodied in the Plan, the Plan Proponents’ emergence

26   from Chapter 11 would be significantly delayed by time-consuming and expensive litigation, the

27   outcome of which is uncertain and in any event could impair the ability of the Plan Proponents to

28   successfully reorganize and prejudice the recovery rights of all creditors.          The terms and

     provisions of the Plan that reflect the compromises and settlements do not discriminate unfairly,

                                                       5
     Case 18-11598-abl        Doc 286     Entered 02/20/19 12:34:38         Page 9 of 19


 1   and are fair and equitable and within the bounds of reasonableness, with respect to each class of
 2   claims treated under the Plan.
 3          I.      Releases, Discharge, Exculpations and Injunctions.            Each of the release,
 4   discharge, exculpation, and injunction provisions set forth in the Plan: (i) is within the

 5   jurisdiction of this Court under 28 U.S.C. §§ 1334(a), 1334(b), and 1334(d); (ii) is an essential

 6   means of implementing the Plan pursuant to 11 U.S.C. § 1123(a)(5); (iii) is an integral element

 7   of the transactions incorporated into the Plan; (iv) confers material benefits on, and is in the best

 8   interests of, the Plan Proponents, their estates, and their creditors; (v) is important to the overall

 9   objectives of the Plan to finally resolve all claims among or against the key parties in interest in

10   the Plan Proponents’ Chapter 11 Cases; and (vi) is consistent with Sections 105, 524, 1123,

11   1129, and 1141 of the Bankruptcy Code, and all other applicable provisions of the Bankruptcy

12   Code. The record of the Hearing and the Chapter 11 Cases is sufficient to support the release,

13   discharge, exculpation, and injunction provisions contained in the Plan.

14          J.      Plan Compliance with Bankruptcy Code - 11 U.S.C. § 1129(a)(1). The Plan

15   complies with the applicable provisions of the Bankruptcy Code, thereby satisfying Section
16   1129(a)(1) of the Bankruptcy Code.
17                  1.      Proper Classification - 11 U.S.C. §§ 1122, 1123(a)(1).            Aside from
18          administrative claims and priority tax claims, which need not be classified, the Plan
19          designates 4 classes of claims against the Plan Proponents and 1 class of interests in the
20          Plan Proponents. The claims and interests placed in each class, where applicable, are

21          substantially similar to other claims and interests in each such class. Valid business,

22          factual and legal reasons exist for separately classifying the various classes of claims

23          created under the Plan, and such classes do not unfairly discriminate among holders of

24          claims. Thus, the Plan satisfies Sections 1122 and 1123(a)(1) of the Bankruptcy Code.

25                  2.      Specify Unimpaired Classes - 11 U.S.C. § 1123(a)(2). Section II.A.2 of

26          the Plan specifies that Classes 1 and 5 are unimpaired under the Plan, thereby satisfying

27          Section 1123(a)(2) of the Bankruptcy Code.

28



                                                       6
     Case 18-11598-abl      Doc 286     Entered 02/20/19 12:34:38        Page 10 of 19


 1                 3.     Specify Treatment of Impaired Classes - 11 U.S.C. § 1123(a)(3). Section
 2         II.A.2 of the Plan specifies that classes 2, 3, and 4 are impaired as well as the treatment of

 3         claims in those classes, thereby satisfying Section 1123(a)(3) of the Bankruptcy Code.

 4                 4.     No Discrimination - 11 U.S.C. § 1123(a)(4). The Plan provides for the

 5         same treatment by the Plan Proponents for each claim in each respective class unless the

 6         holder of a particular claim has agreed to a less favorable treatment of such claim,

 7         thereby satisfying Section 1123(a)(4) of the Bankruptcy Code.

 8                 5.     Implementation of Plan - 11 U.S.C. § 1123(a)(5). Section II.B of the Plan

 9         appropriately sets forth the means of implementation and execution of the Plan.

10                 6.     Non-Voting Equity Securities - 11 U.S.C. § 1123(a)(6). Section I of the

11         Plan provides that the Reorganized Debtors will sign any reasonable documentation
12         required by law necessary to confirm and consummate the Plan, and Section II.A.2 of the
13         Plan maintains the 50/50 equity split between Robert Hackett and Nikolaos Voudouris,
14         consistent with their co-equal officer, director, managing member roles, as reflected in
15         Section II.B.3 of the Plan. Accordingly, the Plan complies with Section 1123(a)(6) of the
16         Bankruptcy by providing for the inclusion in the charter of a corporate debtor a provision
17         prohibiting the issuance of nonvoting equity securities, and providing, as to the several
18         classes of securities possessing voting power, an appropriate distribution of such power
19         among classes.
20                 7.     Selection of Officers and Directors - 11 U.S.C. § 1123(a)(7). There is no

21         provision of the Plan that is contrary to the best interests of creditors and equity holders

22         or public policy with respect to the manner of selection of any officer, director or trustee.

23         Accordingly, the requirements of Section 1123(a)(7) of the Bankruptcy Code are

24         satisfied.

25                 8.     Post-petition Earnings of an Individual Debtor Necessary for Execution of

26         the Plan – 11 U.S.C. § 1123(a)(8). This subsection does not apply in these Chapter 11

27         Cases because the Plan Proponents are not individuals.

28



                                                     7
     Case 18-11598-abl      Doc 286     Entered 02/20/19 12:34:38        Page 11 of 19


 1                 9.      Additional Plan Provisions - 11 U.S.C. § 1123(b). The Plan’s additional
 2          provisions are appropriate and consistent with the applicable provisions of the

 3          Bankruptcy Code.

 4                 10.     Compliance with Fed. R. Bankr. P. 3016. The Plan is dated and identifies

 5          the entities submitting it, thereby satisfying Bankruptcy Rule 3016(a). The filing of the

 6          Disclosure Statement with this Court satisfies Bankruptcy Rule 3016(b). Further, the

 7          Plan and Disclosure Statement describe in specific and conspicuous language all acts to

 8          be enjoined and identify the entities that are subject to the injunction, satisfying

 9          Bankruptcy Rule 3016(c) to the extent applicable.

10                 11.     Compliance with Fed. R. Bankr. P. 3017. The Plan Proponents have given

11          appropriate and sufficient notice of the Hearing in accordance with Bankruptcy Rule
12          3017(d). The solicitation materials prescribed by the Disclosure Statement Order were
13          transmitted to creditors entitled to vote on the Plan in accordance with Bankruptcy Rule
14          3017(d).
15                 12.     Compliance with Fed. R. Bankr. P. 3018. The solicitation of votes to
16          accept or reject the Plan satisfies Bankruptcy Rule 3018. The Plan was transmitted to all
17          creditors entitled to vote on the Plan, sufficient time was prescribed for such creditors to
18          accept or reject the Plan, and the solicitation materials used and solicitation procedures
19          followed comply with Sections 1125 and 1126 of the Bankruptcy Code, thereby
20          satisfying the requirements of Bankruptcy Rule 3018.

21          K.     Compliance with Bankruptcy Code - 11 U.S.C. § 1129(a)(2).                 The Plan

22   Proponents have complied with the applicable provisions of the Bankruptcy Code, thereby

23   satisfying Section 1129(a)(2) of the Bankruptcy Code.

24          L.     Plan Proposed in Good Faith - 11 U.S.C. § 1129(a)(3). The Plan Proponents

25   proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying

26   Section 1129(a)(3) of the Bankruptcy Code. In determining that the Plan has been proposed in

27   good faith, the Court has examined the totality of the circumstances surrounding the formulation

28   of the Plan. Here, the Plan Proponents filed the Plan in good faith, after extensive negotiations

     with its largest and most adversarial creditor, AOP Ventures, Inc.          The Plan Proponents

                                                     8
     Case 18-11598-abl       Doc 286     Entered 02/20/19 12:34:38         Page 12 of 19


 1   negotiated the terms of the Plan with creditors in good faith, at arms’ length, and with separate
 2   and experienced counsel of their own choosing.
 3            M.    Payments for Services or Costs and Expenses - 11 U.S.C. § 1129(a)(4). All
 4   payments made or to be made by the Plan Proponents or by a person issuing securities or

 5   acquiring property under the Plan, for services or for costs and expenses in or in connection with

 6   the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter 11 Cases, have

 7   been approved by, or are subject to the approval of, the Court as reasonable, thereby satisfying

 8   Section 1129(a)(4) of the Bankruptcy Code.

 9            N.    Directors, Officers and Insiders - 11 U.S.C. § 1129(a)(5). The Plan complies

10   with Section 1129(a)(5) of the Bankruptcy Code because Section II.B.3 of the Plan discloses the
11   identity and affiliation of the individuals proposed to serve after confirmation of the Plan as
12   directors, officers, and managers of the Reorganized Debtors.
13            O.    No Rate Changes - 11 U.S.C. § 1129(a)(6). There is no regulatory commission
14   having jurisdiction after confirmation of the Plan over the rates of the Plan Proponents and no
15   rate change provided for in the Plan requiring approval of any such commission. Therefore,
16   Section 1129(a)(6) of the Bankruptcy Code is not applicable.
17            P.    Best Interests of Creditors - 11 U.S.C. § 1129(a)(7). The Plan satisfies Section
18   1129(a)(7) of the Bankruptcy Code since, with respect to each impaired class, each holder of a
19   claim in such class has either (i) accepted the Plan, or (ii) will receive or retain under the Plan on
20   account of such claim property of a value, as of the Plan’s effective date (the “Effective Date” or

21   “Plan Effective Date”), that is not less than the amount such holder would receive or retain if the

22   Plan Proponents were liquidated under Chapter 7 of the Bankruptcy Code.

23            Q.    Acceptance or Rejection by Certain Classes - 11 U.S.C. § 1129(a)(8). Class 1 is a

24   class of unimpaired claims that is conclusively presumed to have accepted the Plan under Section

25   1126(f) of the Bankruptcy Code. Class 5 is a class of unimpaired interests that is conclusively

26   presumed to have accepted the Plan under Section 1126(f) of the Bankruptcy Code. Classes 2,

27   3, and 4 are impaired classes of claims, and each class has unanimously voted to accept the Plan.

28   Therefore, Section 1129(a)(8) of the Bankruptcy Code has been satisfied as to Classes 1, 2, 3, 4,

     and 5.

                                                       9
     Case 18-11598-abl       Doc 286     Entered 02/20/19 12:34:38       Page 13 of 19


 1          R.      Treatment of Administrative, Priority and Tax Claims -- 11 U.S.C. § 1129(a)(9).
 2   There will be sufficient Funds and cash on the Effective Date to pay all allowed administrative

 3   claims in full (or as otherwise agreed to by the holders of such allowed administrative claims).

 4   There are no holders of claims under Section 507(a)(3), (4), (5), (6), or (7) of the Bankruptcy

 5   Code in these Chapter 11 Cases. Holders of allowed priority tax claims under Section 507(a)(8)

 6   will received deferred cash payments, over a period not exceeding five (5) years after the Petition

 7   Date, of a total value equal to the allowed amounts of such priority tax claims, in a manner not

 8   less favorable than the most favored non-priority general unsecured claim provided for by the

 9   Plan. Based upon the foregoing, the Plan satisfies the requirements of Section 1129(a)(9) of the

10   Bankruptcy Code.

11          S.      Acceptance by Impaired Class - 11 U.S.C. § 1129(a)(10). Classes 2, 3, and 4 are

12   classes of impaired claims entitled to vote and have voted to accept the Plan in accordance with
13   Section 1126(e) of the Bankruptcy Code. The voting creditors in Classes 2 and 3 do not contain
14   insiders whose votes have been counted. The voting creditors in Class 4 do contain insiders, but
15   after excluding such insiders, the non-insiders in Class 4 whose votes have been counted voted
16   unanimously to accept the Plan. Therefore, the requirement of Section 1129(a)(10) of the
17   Bankruptcy Code that at least one class of claims against the Plan Proponents that is impaired
18   under the Plan has accepted the Plan, determined without including any acceptance of the Plan
19   by any insider, has been satisfied. The requirement of Section 1129(a)(10) is applied on a per-
20   plan basis and has been satisfied with respect to each and all of the Plan Proponents and their

21   Cases by satisfaction per their one joint Plan.

22          T.      Feasibility - 11 U.S.C. § 1129(a)(11). The Reorganized Debtors will have enough

23   cash on hand on the Effective Date to pay all the claims that are entitled to be paid on such date.

24   The transactions described in the Plan and the Disclosure Statement will generate sufficient

25   funds to pay all classes of claims in accordance with the terms of the Plan. Based upon the

26   foregoing, the Court finds that the Reorganized Debtors have satisfied the requirements of

27   Section 1129(a)(11) of the Bankruptcy Code.

28          U.      Payment of Fees - 11 U.S.C. § 1129(a)(12). All fees payable under 28 U.S.C. §

     1930 on or before the Effective Date, as determined by the Court, have been paid or will be paid

                                                       10
     Case 18-11598-abl      Doc 286     Entered 02/20/19 12:34:38        Page 14 of 19


 1   on the Effective Date pursuant to Section II.A.1 of the Plan, thus satisfying the requirements of
 2   Section 1129(a)(12) of the Bankruptcy Code.
 3           V.     Continuation of Retiree Benefits - 11 U.S.C. § 1129(a)(13). This provision is
 4   inapplicable to this Chapter 11 Case as there are no retiree benefits required to be paid under the

 5   Plan.

 6           W.     Payment of Domestic Support Obligations- 11 U.S.C. § 1129(a)(14). Section

 7   1129(a)(14) does not apply to this Chapter 11 Case because the Reorganized Debtors are not

 8   individuals and not required to pay a domestic support obligation by a judicial or administrative

 9   order or by statute.

10           X.     Distribution to Creditor Who Objects to the Plan – 11 U.S.C. § 1129(a)(15).

11   Section 1129(a)(15) does not apply to the Plan because the Plan Proponents are not individuals.
12           Y.     Transfers of Property – 11 U.S.C. § 1129(a)(16). Section 1129(a)(16) of the
13   Bankruptcy Code does not apply to these Chapter 11 Cases because the Plan Proponents are not
14   non-profit corporations.
15           Z.     Non-Application of 11 U.S.C. § 1129(b). Section 1129(b) does not apply to the
16   Plan because all impaired classes under the Plan voted to accept the Plan.
17           AA.    Only One Plan - 11 U.S.C. § 1129(c). Other than the Plan (including previous
18   versions thereof), no other plan has been filed in these Chapter 11 Cases. Accordingly, the
19   requirements of Section 1129(c) of the Bankruptcy Code have been satisfied.
20           BB.    Principal Purpose - 11 U.S.C. § 1129(d). The principal purpose of the Plan is

21   neither the avoidance of taxes nor the avoidance of Section 5 of the Securities Act of 1933. The

22   Plan therefore satisfies the requirements of Section 1129(d) of the Bankruptcy Code.

23           CC.    No Objection to Disposition of Contracts and Leases. No party to an executory

24   contract or unexpired lease to be assumed by the Reorganized Debtors pursuant to the Plan or

25   rejected by the Plan Proponents pursuant to the Plan has objected to the assumption or rejection

26   thereof. There are no defaults or cure amounts required to be paid by the Plan Proponents under

27   11 U.S.C. § 365(b) for the Plan Proponents to assume their executory contracts and unexpired

28   leases with counter-parties: (i) DBSYNC, (ii) Salescorce.com, and (iii) G&J Voudouris Trust.



                                                     11
     Case 18-11598-abl       Doc 286     Entered 02/20/19 12:34:38        Page 15 of 19


 1             DD.   No Liquidation. Because the Plan does not provide for the liquidation of all or
 2   substantially all of the property of the estates, Section 1141(d)(3) of the Bankruptcy Code is not

 3   applicable.

 4             EE.   No Non-dischargeable Debt Under 11 U.S.C. § 1141(d)(6). Because the Plan

 5   Proponents do not owe a debt of a kind specified in 11 U.S.C. §§ 523(a)(2)(A) or 523(a)(2)(B) or

 6   for a tax or customs duty made as a fraudulent return or willfully attempted in any manner to

 7   evade or defeat such tax or customs duty, Section 1141(d)(6) of the Bankruptcy Code is not

 8   applicable.

 9             FF.   Substantive Consolidation. Creditors dealt with the entities as a single economic

10   unit and did not rely on their separate identities when extending credit. Particularly, the Debtors’
11   largest creditor AOP, which has an allowed general unsecured claim against each of the Debtors
12   in the amount of $16 million, holds the largest claim in the estates, and accounts for
13   approximately 90% of all general unsecured debt across the estates and approximately 75% of
14   the all debt (unsecured, secured, administrative, or otherwise) across the estates; thus, the lion’s
15   share of the estates’ aggregate debt is on a single-entity basis. Moreover, because of the
16   integrated nature of the Plan Proponents’ manufacturing, sales, and distribution model, trade
17   vendors would treat and look to the Plan Proponents’ business as a whole as being a single entity
18   basis. For example, Havz, LLC does business under the “dba” of “Steam Wholesale,” akin to the
19   company name of “Steam Distribution, LLC,” and they manufacture and sell a well-known
20   product of the Plan Proponents known as “One Hit Wonder,” which is the namesake of the

21   debtor affiliates “One Hit Wonder, Inc.” and “One Hit Wonder Holdings, LLC.” Furthermore,

22   secured creditors Mini-Gadgets and Neely have both issued secured loans to the Debtors secured

23   by liens on all of the Debtors’ assets. Substantive consolidation is somewhat akin to alter ego,

24   and, here, while the Plan Proponents assert have neither ignored corporate formalities nor held

25   themselves out as being liable for each other’s debts, they all have the same equity ownership,

26   they have the same management, the same offices, and their businesses are run as one joint

27   enterprise with so much reliance among them that each could be undercapitalized without the

28   others.



                                                     12
     Case 18-11598-abl      Doc 286     Entered 02/20/19 12:34:38         Page 16 of 19


 1           GG.     Burden of Proof. The Plan Proponents, as the proponents of the Plan, have met
 2   their burden of proving the elements of Sections 1129(a) and (b) of the Bankruptcy Code by a

 3   preponderance of the evidence.

 4           HH.     Satisfaction of Confirmation Requirements. The Plan satisfies the requirements

 5   for confirmation set forth in Section 1129 of the Bankruptcy Code.

 6

 7

 8   Submitted by:

 9   LEVENE, NEALE, BENDER,
     YOO & BRILL L.L.P.
10
     By:    /s/ John-Patrick M. Fritz
11
     John-Patrick M. Fritz, Esq.
12   Eve H. Karasik, Esq.
     10250 Constellation Boulevard, Suite 1700
13   Los Angeles, California 90067
     Telephone: (310) 229-1234
14   Facsimile: (310) 229-1244
     JPF@LNBYB.COM; EHK@LNBYB.COM
15
     -and-
16
     CLARK HILL PLLC
17   Candace C. Carlyon (Nev. Bar No. 002666)
     3800 Howard Hughes Parkway, Suite 500
18   Las Vegas, NV 89169
     Telephone: 702-862-8300
19   Facsimile: 702-862-8400
20   CCARLYON@CLARKHILL.COM

21   Counsel for Debtors and Debtors in Possession

22

23

24

25

26

27

28



                                                   13
     Case 18-11598-abl        Doc 286      Entered 02/20/19 12:34:38           Page 17 of 19


 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Blvd., Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document entitled (specify NOTICE OF (PROPOSED) FINDINGS
 4   OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF ORDER CONFIRMING DEBTORS’ AND
     ONE HIT WONDER HOLDINGS, LLC’S FIRST AMENDED JOINT PLAN OF REORGANIZATION WITH
 5   SUBSTANTIVE CONSOLIDATION FOR PLAN PURPOSES (DATED DECEMBER 17, 2018) will be
     served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
 6   (b) in the manner stated below:

 7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 8   hyperlink to the document. On (date) February 20, 2019, I checked the CM/ECF docket for this
     bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic
 9   Mail Notice List to receive NEF transmission at the email addresses stated below:
         Service information continued on attached page
10
     2. SERVED BY UNITED STATES MAIL:
11   On (date) February 20, 2019, I served the following persons and/or entities at the last known addresses
     in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
12   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
     judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
13   after the document is filed.

14       US Trustee- LV-11                                     Securities and Exchange Commission
         300 Las Vegas Blvd., Suite 4300                       Atth: Bankruptcy Counsel
15       Las Vegas, NV 89101-5803                              444 South Flower St., Suite 900
                                                               Los Angeles, CA 90071-5951
16
        Service information continued on attached page
17
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
18   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     (date) February 20, 2019, I served the following persons and/or entities by personal delivery, overnight
19   mail service, or (for those who consented in writing to such service method), by facsimile transmission
     and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
20   overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

21            The Honorable August B. Landis
                     U.S. Bankruptcy Court
22                   District of Nevada
                     Foley Federal Building
23                   300 Las Vegas Boulevard South, Courtroom 1 (3rd Floor)
                     Las Vegas, NV 89101
24                                                                              Service information continued
     on attached page
25   I declare under penalty of perjury under the laws of the United States that the foregoing is true and
     correct.
26
      February 20, 2019,         Jason Klassi                            /s/ Jason Klassi
27    Date                     Printed Name                              Signature

28



                                                         4
     Case 18-11598-abl       Doc 286      Entered 02/20/19 12:34:38         Page 18 of 19


 1   18-11598-abl Notice will be electronically mailed to:

 2   RYAN A. ANDERSEN on behalf of Creditor AOP VENTURES, INC.
     ryan@vegaslawfirm.legal, tatiana@vegaslawfirm.legal;ecf-
 3   df8b00a4597e@ecf.pacerpro.com;notices@nextchapterbk.com

 4   CANDACE C CARLYON on behalf of Attorney CLARK HILL PLLC
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
 5   1221@ecf.pacerpro.com

 6   CANDACE C CARLYON on behalf of Debtor HAVZ, LLC
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
 7   1221@ecf.pacerpro.com

 8   CANDACE C CARLYON on behalf of Debtor ONE HIT WONDER, INC.
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
 9   1221@ecf.pacerpro.com

10   CANDACE C CARLYON on behalf of Debtor STEAM DISTRIBUTION, LLC
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
11   1221@ecf.pacerpro.com

12   CANDACE C CARLYON on behalf of Jnt Admin Debtor HAVZ, LLC
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
13   1221@ecf.pacerpro.com

14   CANDACE C CARLYON on behalf of Jnt Admin Debtor ONE HIT WONDER, INC.
     ccarlyon@clarkhill.com, CRobertson@clarkhill.com;nrodriguez@clarkhill.com;clark-hill-
15   1221@ecf.pacerpro.com

16   SCOTT D. FLEMING on behalf of Creditor Committee THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS
17   sfleming@klnevada.com, mbarnes@klnevada.com;bankruptcy@klnevada.com

18   JOHN-PATRICK M. FRITZ on behalf of Debtor HAVZ, LLC
     JPF@LNBYB.COM
19
     JOHN-PATRICK M. FRITZ on behalf of Debtor ONE HIT WONDER, INC.
20   JPF@LNBYB.COM

21   JOHN-PATRICK M. FRITZ on behalf of Debtor STEAM DISTRIBUTION, LLC
     JPF@LNBYB.COM
22
     JOHN-PATRICK M. FRITZ on behalf of Jnt Admin Debtor HAVZ, LLC
23   JPF@LNBYB.COM

24   JOHN-PATRICK M. FRITZ on behalf of Jnt Admin Debtor ONE HIT WONDER, INC.
     JPF@LNBYB.COM
25
     EVE H KARASIK on behalf of Debtor HAVZ, LLC
26   ehk@lnbyb.com

27   EVE H KARASIK on behalf of Debtor ONE HIT WONDER, INC.
     ehk@lnbyb.com
28



                                                        5
     Case 18-11598-abl       Doc 286     Entered 02/20/19 12:34:38         Page 19 of 19


 1   EVE H KARASIK on behalf of Debtor STEAM DISTRIBUTION, LLC
     ehk@lnbyb.com
 2
     BART K. LARSEN on behalf of Creditor Committee THE OFFICIAL COMMITTEE OF UNSECURED
 3   CREDITORS
     blarsen@klnevada.com,
 4   bankruptcy@klnevada.com;mbarnes@klnevada.com;blarsen@ecf.inforuptcy.com

 5   EDWARD M. MCDONALD on behalf of U.S. Trustee U.S. TRUSTEE - LV - 11
     edward.m.mcdonald@usdoj.gov
 6
     TRACY M. O'STEEN on behalf of Debtor STEAM DISTRIBUTION, LLC
 7   tosteen@clarkhill.com, crobertson@clarkhill.com;nrodriguez@clarkhill.com;ccarlyon@clarkhill.com

 8   JAMES PATRICK SHEA on behalf of Creditor Committee THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS
 9   jshea@klnevada.com, mbarnes@klnevada.com;bankruptcy@klnevada.com

10   U.S. TRUSTEE - LV - 11
     USTPRegion17.lv.ecf@usdoj.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                       6
